DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 24 October 2022.  Applicant’s amendment on 24 October 2022 amended Claims 1, 11, and 20.  Currently Claims 1-3, and 5-21 are pending and have been examined.  Claim 4 was previously canceled.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 8 December 2021.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 October 2022 has been entered.
 
Response to Arguments

Applicant's arguments filed 24 October 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 103
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (U.S. Patent 10,997,612) (hereafter Amano) in view of Koister (U.S. Patent Publication 2011/0282814 A1) in further view of Olsen et al. (U.S. Patent Publication 2014/0156343 A1) (hereafter Olsen) in further view of Vichare et al. (U.S. Patent 11,029,972 B2) (hereafter Vichare).

	Referring to Claim 1, Amano teaches a computer-implemented method comprising:

training a machine learning model, using customer data, vehicle data, sales associate data, and completed sale data, to rank sales associates according to a customer satisfaction level produced by sales of vehicles (see; col. 9, lines (7-18) of Amano teaches a learning method (i.e. machine learning) utilizing training, that uses col. 4, lines (4-15) sales representative data, col. 3, line (55) – 4, line (3) customer data, col. 14, line (60) – col. 15, line (3) product information in the form of automobile data, col. 5, lines (53-62) sales data, col. 9, lines (55-62) customer satisfaction data, as well as col. 10, lines (46-59) profile data providing profile action data). 

determining a plurality of sales associates corresponding to a dealership, wherein the dealership is associated with the vehicle (see; col. 8, lines (20-25) of Amano teaches determining sales associated data with products, where col. 14, line (60) – col. 15, line (3) product information in the form of automobile data and where they are sold (i.e. dealership)).

outputting the recommendation (see; col. 5, lines (19-29) of Amano in order to determine an optimum sales representative for sale (i.e. the optimum would be the highest ranked person for the sales of the product)).

Amano does not explicitly disclose the following limitations, however,

Koister teaches receiving, from a computing device, customer information corresponding to a customer, wherein the customer information indicates a vehicle selected by the customer (see; par. [0059] of Koister taches the dealership staff can collect customer information, par. [0088] which includes car interests (i.e. vehicle selected) of the customer and income level, this also includes par. [0040] recently bought cars), and
determining vehicle information comprising a first feature and a second feature associated with the vehicle (see; par. [0040] of Koister teaches determining vehicle information using an on demand database that have information regarding styles and features).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano fails to disclose receiving, from a computing device, customer information corresponding to a customer, wherein the customer information indicates a vehicle selected by the customer, and determining vehicle information comprising a first feature and a second feature associated with the vehicle.

Koister discloses receiving, from a computing device, customer information corresponding to a customer, wherein the customer information indicates a vehicle selected by the customer, and determining vehicle information comprising a first feature and a second feature associated with the vehicle.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano receiving, from a computing device, customer information corresponding to a customer, wherein the customer information indicates a vehicle selected by the customer, and determining vehicle information comprising a first feature and a second feature associated with the vehicle as taught by Koister since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, and Koister teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.

Amano in view of Koister does not explicitly disclose the following limitations, however,

Olsen teaches a clustering machine learning model (see; par. [0104] of Olsen using a machine learninig model with a clustering approach (i.e. clustering machine learning model)).
determining, based a first performance metric information for each of the plurality of sales associates, a first cluster, wherein the first performance metric corresponds with a first customer satisfaction level achieved by a corresponding sales associate for the first feature (see; par. [0060] of Olsen the assigning (i.e. determining) based on a probability of success a sales associate to associated with single recurring revenue sale (i.e. first performance metric), par. [0104] where the sale data is assigned based on a prediction of an expected value of an offer in a time window that build using a clustering approach using machine learning, par. [0034] in order to meet a satisfaction of the customer using the single sale information (i.e. second performance metric)),  and
determining a second performance metric information for each of the plurality of sales associates, wherein the second performance metric corresponds with a second customer satisfaction level achieved by the corresponding sales associate for the second feature (see; par. [0060] of Olsen the assigning (i.e. determining) based on a probability of success a sales associate to associated with a collection of sales opportunities (i.e. second performance metric), par. [0104] where the sale data is assigned based on a prediction of an expected value of an offer in a time window that build using a clustering approach using machine learning, par. [0034] in order to meet a satisfaction of the customer using the multiple sales (i.e. second performance metric)), and
determining, based on the production information and using the clustering machine learning model, a predicted cluster from the first cluster and second cluster (see; par. [0104] of Olsen teaches where the sale data is assigned based on a prediction of an expected value of an offer in a time window that build using a clustering approach using machine learning, par. [0060] for the either single sale analysis or multiple sales data grouping), 
generating, by inputting the customer information, the predicted cluster, the first performance metric information, and the second performance metric information into the clustering machine learning model, a recommendation indicating a recommended sales associate for the customer (see; par [0028] of Olsen utilizing customer specific dimension and metrics, par. [0104] in a clustering approach of a machine learning model an analysis incorporating, par. [0060] a single recurring revenue sale (i.e. first metric) or collection of sales opportunities (i.e. second metric) to determine a recommendation of a sales associate).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Olsen teaches multi-tier channel partner management for recurring revenue of sales including assigning correct associates based on analyzed sales metric data and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano and Koister discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano and Koister fails to disclose a clustering machine learning model, determining, based a first performance metric information for each of the plurality of sales associates, a first cluster, wherein the first performance metric corresponds with a first customer satisfaction level achieved by a corresponding sales associate for the first feature, determining a second performance metric information for each of the plurality of sales associates, wherein the second performance metric corresponds with a second customer satisfaction level achieved by the corresponding sales associate for the second feature, determining, based on the production information and using the clustering machine learning model, a predicted cluster from the first cluster and second cluster, and generating, by inputting the customer information, the predicted cluster, the first performance metric information, and the second performance metric information into the clustering machine learning model, a recommendation indicating a recommended sales associate for the customer.

Olsen discloses a clustering machine learning model, determining, based a first performance metric information for each of the plurality of sales associates, a first cluster, wherein the first performance metric corresponds with a first customer satisfaction level achieved by a corresponding sales associate for the first feature, determining a second performance metric information for each of the plurality of sales associates, wherein the second performance metric corresponds with a second customer satisfaction level achieved by the corresponding sales associate for the second feature, determining, based on the production information and using the clustering machine learning model, a predicted cluster from the first cluster and second cluster, and generating, by inputting the customer information, the predicted cluster, the first performance metric information, and the second performance metric information into the clustering machine learning model, a recommendation indicating a recommended sales associate for the customer.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano and Koister a clustering machine learning model, determining, based a first performance metric information for each of the plurality of sales associates, a first cluster, wherein the first performance metric corresponds with a first customer satisfaction level achieved by a corresponding sales associate for the first feature, determining a second performance metric information for each of the plurality of sales associates, wherein the second performance metric corresponds with a second customer satisfaction level achieved by the corresponding sales associate for the second feature, determining, based on the production information and using the clustering machine learning model, a predicted cluster from the first cluster and second cluster, and generating, by inputting the customer information, the predicted cluster, the first performance metric information, and the second performance metric information into the clustering machine learning model, a recommendation indicating a recommended sales associate for the customer as taught by Olsen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, and Olsen teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.

Amano in view of Koister in further view of Olsen does not explicitly the following limitation, however,

Vichare teaches adjusting, based on the clustering machine learning model having an accuracy satisfying a threshold, the clustering machine learning model such that the accuracy is reduced (see; Abstract and col. 3, lines (37-67) of Vichare teaches the continuous monitor of data and in order to meet accuracy threshold in order to minimize computing resources, col. 10, line (57) – col. 11, line (14) the resources are decreased in order to optimize the process in order to maintain accuracy of the machine learning, col. 12, lines ( 42-49) and col. 18, line (66) – col. 19, line (8) where the machine learning using clustering models, col. 19, line (59) – col. 20, line (4) to meet accuracy thresholds).  

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Olsen teaches multi-tier channel partner management for recurring revenue of sales including assigning correct associates based on analyzed sales metric data and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Vichare teaches information handling for operating a performance optimization system using machine learning for managing needed accuracy of data for multiple industries and as it is comparable in certain respects to Amano, Koister, and Olsen which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano, Koister, and Olsen discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano, Koister, and Olsen fails to disclose adjusting, based on the clustering machine learning model having an accuracy satisfying a threshold, the clustering machine learning model such that the accuracy is reduced.

Vichare teaches adjusting, based on the clustering machine learning model having an accuracy satisfying a threshold, the clustering machine learning model such that the accuracy is reduced.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano, Koister, and Olsen adjusting, based on the clustering machine learning model having an accuracy satisfying a threshold, the clustering machine learning model such that the accuracy is reduced as taught by Vichare since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, Olsen, and Vichare teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 9, see discussion of claim 1 above, while Amano in view of Koister in view of Olsen in further view of Vichare teaches the method above, Amano further discloses a method having the limitations of, 

outputting an updated sales associate recommendation based on the updated customer data (see; col. 5, lines (19-29) of Amano in order to determine an optimum sales representative for sale (i.e. the optimum would be the highest ranked person for the sales of the product)).

Amano does not explicitly disclose the following limitation, however,

Koister teaches receiving updated customer data from a second computing device associated with the dealership (see; par. [005949] of Koister teaches receiving updated information associated with the customer at the dealership from one of many computers over a network (i.e. second computing device)).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano fails to disclose receiving updated customer data from a second computing device associated with the dealership.

Koister discloses receiving updated customer data from a second computing device associated with the dealership.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano receiving updated customer data from a second computing device associated with the dealership as taught by Koister since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, and Koister teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (U.S. Patent 10,997,612) (hereafter Amano) in view of Koister (U.S. Patent Publication 2011/0282814 A1) in further view of Olsen et al. (U.S. Patent Publication 2014/0156343 A1) (hereafter Olsen) in further view of Vichare et al. (U.S. Patent 11,029,972 B2) (hereafter Vichare) in further view of Yokel et al. (U.S. Patent Publication 2016/0371756 A1) (hereafter Yokel).

	Referring to Claim 2, see discussion of claim 1 above, while Amano in view of Koister in view of Olsen in further view of Vichare teaches the method above, Amano in view of Koister in view of Olsen in further view of Vichare does not explicitly disclose a method having the limitations of, however,

Yokel teaches sending, to the computing device, appointment information requesting an appointment between the customer and the recommended sales associate (see; par. [0059] of Yokel teaches sending a request to have an appointment with a recommended service representative), and
receiving, from the computing device, acceptance of an appointment with the recommend sales associate (see; par. [0052] of Yokel teaches receiving a message from the sales representative that was recommend an acceptance for the appointment).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Olsen teaches multi-tier channel partner management for recurring revenue of sales including assigning correct associates based on analyzed sales metric data and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Vichare teaches information handling for operating a performance optimization system using machine learning for managing needed accuracy of data for multiple industries and as it is comparable in certain respects to Amano, Koister, and Olsen which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yokel teaches the sharing of customer support information to assist customers with issues including sales and as it is comparable in certain respects to Amano, Koister, Olsen, and Vichare which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano, Koister, Olsen, and Vichare discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano, Koister, Olsen, and Vichare fails to disclose sending, to the computing device, appointment information requesting an appointment between the customer and the recommended sales associate, and receiving, from the computing device, acceptance of an appointment with the recommend sales associate.

Yokel discloses sending, to the computing device, appointment information requesting an appointment between the customer and the recommended sales associate, and receiving, from the computing device, acceptance of an appointment with the recommend sales associate.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano, Koister, Olsen, and Vichare sending, to the computing device, appointment information requesting an appointment between the customer and the recommended sales associate, and receiving, from the computing device, acceptance of an appointment with the recommend sales associate as taught by Yokel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, Olsen, Vichare and Yokel teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 2 above, while Amano in view of Koister in further view of Olsen in further view of Vichare in further view of Yokel teaches the method above, Amano in view of Koister in further view of Olsen in further view of Vichare does not explicitly disclose a method having the limitations of, however

Yokel teaches the appointment information comprises information about the recommended sales associate (see; par. [0052] of Yokel teaches an appointment information includes a recommended representative).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Olsen teaches multi-tier channel partner management for recurring revenue of sales including assigning correct associates based on analyzed sales metric data and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Vichare teaches information handling for operating a performance optimization system using machine learning for managing needed accuracy of data for multiple industries and as it is comparable in certain respects to Amano, Koister, and Olsen which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yokel teaches the sharing of customer support information to assist customers with issues including sales and as it is comparable in certain respects to Amano, Koister, Olsen, and Vichare which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano, Koister, Olsen, and Vichare discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano, Koister, Olsen, and Vichare fails to disclose the appointment information comprises information about the recommended sales associate.

Yokel discloses the appointment information comprises information about the recommended sales associate.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano, Koister, Olsen, and Vichare the appointment information comprises information about the recommended sales associate as taught by Yokel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, Olsen, Vichare and Yokel teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (U.S. Patent 10,997,612) (hereafter Amano) in view of Koister (U.S. Patent Publication 2011/0282814 A1) in further view of Olsen et al. (U.S. Patent Publication 2014/0156343 A1) (hereafter Olsen) in further view of Vichare et al. (U.S. Patent 11,029,972 B2) (hereafter Vichare) in further view of Rogynskyy et al. (U.S. Patent Publication 2019/0362290 A1) (hereafter Rogynskyy).

	Referring to Claim 5, see discussion of claim 1 above, while Amano in view of Koister in further view of Olsen in further view of Vichare teaches the method above, Amano in further view of Koister in further view of Olsen in further view of Vichare does not explicitly disclose a method having the limitations of, however,

Rogynskyy teaches the customer information indicates at least one of an age, marital status, or income level of the customer (see; par. [0736] of Rogynskyy teaches a customer’s information indicates income of a customer).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Olsen teaches multi-tier channel partner management for recurring revenue of sales including assigning correct associates based on analyzed sales metric data and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Vichare teaches information handling for operating a performance optimization system using machine learning for managing needed accuracy of data for multiple industries and as it is comparable in certain respects to Amano, Koister, and Olsen which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Rogynskyy teaches systems and methods for managing sales representatives in order to sales utilizing profile information and activity data and as it is comparable in certain respects to Amano, Koister, Olsen, and Vichare which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano, Koister, Olsen, and Vichare discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano, Koister, Olsen, and Vichare fails to disclose the customer information indicates at least one of an age, marital status, or income level of the customer.

Rogynskyy discloses the customer information indicates at least one of an age, marital status, or income level of the customer.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano, Koister, Olsen, and Vichare the customer information indicates at least one of an age, marital status, or income level of the customer as taught by Rogynskyy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, Olsen, Vichare and Rogynskyy teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 1 above, while Amano in view of Koister in view of Olsen in further view of Vichare teaches the method above, Amano in further view of Koister in view of Olsen in further view of Vichare does not explicitly disclose a method having the limitations of, however,

Rogynskyy teaches the sales associate information comprises information indicating a length of time a sales associate has taken to complete a sale (see; par. [0165] of Rogynskyy teaches in the management of sales representatives they are tracked based on the amount of time to complete a task (i.e. sale)).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Olsen teaches multi-tier channel partner management for recurring revenue of sales including assigning correct associates based on analyzed sales metric data and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Vichare teaches information handling for operating a performance optimization system using machine learning for managing needed accuracy of data for multiple industries and as it is comparable in certain respects to Amano, Koister, and Olsen which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Rogynskyy teaches systems and methods for managing sales representatives in order to sales utilizing profile information and activity data and as it is comparable in certain respects to Amano, Koister, Olsen, and Vichare which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano, Koister, Olsen, and Vichare discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano, Koister, Olsen, and Vichare fails to disclose the sales associate information comprises information indicating a length of time a sales associate has taken to complete a sale.

Rogynskyy discloses the sales associate information comprises information indicating a length of time a sales associate has taken to complete a sale.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano, Koister, Olsen, and Vichare the sales associate information comprises information indicating a length of time a sales associate has taken to complete a sale as taught by Rogynskyy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, Olsen, Vichare and Rogynskyy teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (U.S. Patent 10,997,612) (hereafter Amano) in view of Koister (U.S. Patent Publication 2011/0282814 A1) in further view of Olsen et al. (U.S. Patent Publication 2014/0156343 A1) (hereafter Olsen) in further view of Vichare et al. (U.S. Patent 11,029,972 B2) (hereafter Vichare) in further view of Munjal (U.S. Patent 10,902,448 B2).

	Referring to Claim 7, see discussion of claim 1 above, while Amano in view of Koister in further view of Olsen in further view of Vichare teaches the method above, Amano further discloses a method having the limitations of, 

a dealership (see; col. 14, line (60) – col. 15, line (3) of Amano teaches a sales location includes a location for automobiles), and

Amano in view of Koister in further view of Olsen in further view of Vichare does not explicitly disclose the following limitation, however,

Munjal teaches the sales associate information indicates a number of visits customers make to the dealership before completing a sale (see; col. 11, line (48) – col. 11, line (13) of Munjal teaches the collection of information about how many times a customer will visit prior to making a purchase).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Olsen teaches multi-tier channel partner management for recurring revenue of sales including assigning correct associates based on analyzed sales metric data and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Vichare teaches information handling for operating a performance optimization system using machine learning for managing needed accuracy of data for multiple industries and as it is comparable in certain respects to Amano, Koister, and Olsen which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Munjal teaches systems and methods for collected information from a customer to provide a customer specific offering and as it is comparable in certain respects to Amano, Koister, Olsen, and Vichare which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano, Koister, Olsen, and Vichare discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano, Koister, Olsen, and Vichare fails to disclose the sales associate information indicates a number of visits customers make to the dealership before completing a sale.

Munjal discloses the sales associate information indicates a number of visits customers make to the dealership before completing a sale.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano, Koister, Olsen, and Vichare the sales associate information indicates a number of visits customers make to the dealership before completing a sale as taught by Munjal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, Olsen Vichare and Munjal teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


Claims 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (U.S. Patent 10,997,612) (hereafter Amano) in view of Koister (U.S. Patent Publication 2011/0282814 A1) in further view of Olsen et al. (U.S. Patent Publication 2014/0156343 A1) (hereafter Olsen) in further view of Vichare et al. (U.S. Patent 11,029,972 B2) (hereafter Vichare) in further view of NATHENSON et al. (U.S. Patent Publication 2017/0236131 A1) (hereafter Nathenson).

	Referring to Claim 8, see discussion of claim 1 above, while Amano in view of Koister in further view of Olsen in further view of Vichare teaches the method above, Amano in further view of Koister in further view of Olsen in further view of Vichare does not explicitly disclose a method having the limitations of, however,

Nathenson teaches the sales associate information indicates a level of dealership satisfaction corresponding to each sales associate of the plurality of sales associates (see; par. [0049] of Nathenson teaches a customer satisfaction is tied to real time collected and historical data).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Olsen teaches multi-tier channel partner management for recurring revenue of sales including assigning correct associates based on analyzed sales metric data and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Vichare teaches information handling for operating a performance optimization system using machine learning for managing needed accuracy of data for multiple industries and as it is comparable in certain respects to Amano, Koister, and Olsen which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Nathenson teaches leveraging customer and company data to generate a recommendation and other forms of interactions with customers and as it is comparable in certain respects to Amano, Koister, Olsen, and Vichare which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano, Koister, Olsen, and Vichare discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano, Koister, Olsen, and Vichare fails to disclose the sales associate information indicates a level of dealership satisfaction corresponding to each sales associate of the plurality of sales associates.

Nathenson discloses the sales associate information indicates a level of dealership satisfaction corresponding to each sales associate of the plurality of sales associates.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano, Koister, Olsen, and Vichare the sales associate information indicates a level of dealership satisfaction corresponding to each sales associate of the plurality of sales associates as taught by Nathenson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, Olsen, Vichare and Nathenson teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 1 above, while Amano in view of Koister in further view of Olsen in further view of Vichare teaches the method above, Amano in further view of Koister in further view of Olsen in further view of Vichare does not explicitly disclose a method having the limitations of, however,

Nathenson teaches generating a recommendation comprises averaging the first performance metric information and the second performance metric information (see; par. [0005] of Natheson teaches a measurement of success from a selling approach, par. [0049] in order to increase the customer satisfaction.).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Olsen teaches multi-tier channel partner management for recurring revenue of sales including assigning correct associates based on analyzed sales metric data and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Vichare teaches information handling for operating a performance optimization system using machine learning for managing needed accuracy of data for multiple industries and as it is comparable in certain respects to Amano, Koister, and Olsen which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Nathenson teaches leveraging customer and company data to generate a recommendation and other forms of interactions with customers and as it is comparable in certain respects to Amano, Koister, Olsen, and Vichare which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano, Koister, Olsen, and Vichare discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano, Koister, Olsen, and Vichare fails to disclose generating a recommendation comprises averaging the first performance metric information and the second performance metric information.

Nathenson discloses generating a recommendation comprises averaging the first performance metric information and the second performance metric information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano, Koister, Olsen, and Vichare generating a recommendation comprises averaging the first performance metric information and the second performance metric information as taught by Nathenson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, Olsen, Vichare and Nathenson teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


Claims 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (U.S. Patent 10,997,612) (hereafter Amano) in view of Koister (U.S. Patent Publication 2011/0282814 A1) in further view of Olsen et al. (U.S. Patent Publication 2014/0156343 A1) (hereafter Olsen) in further view of Vichare et al. (U.S. Patent 11,029,972 B2) (hereafter Vichare) in further view of Yokel et al. (U.S. Patent Publication 2016/0371756 A1) (hereafter Yokel) in further view of NATHENSON et al. (U.S. Patent Publication 2017/0236131 A1) (hereafter Nathenson).

	Referring to Claim 11, Amano in view of Koister in view of Olsen in further view of Vichare teaches system.  Claim 11 recites the same or similar limitations as those addressed above in claim 1, Claim 11 is therefore rejected for the same reasons as set forth above in claim 1.

wherein an objective function of the machine learning model is to maximize a level of customer satisfaction created by a (see; Figure 4, col. 9, line (32) – col. 10, line (14) of Amano teaches the determining optimum action (i.e. highest ranked sales representative) where the sales representative to assign based on collected information including, col. 7, lines (36-54) of Amano teaches determining a sales measure linked to customer profile data, using col. 9, lines (7-18) of a learning method (i.e. machine learning) utilizing training).

	vehicle sale at a dealership (see; col. 14, line (60) – col. 15, line (3) of Amano teaches a sales location includes a location for automobiles).

Amano in view of Koister in further view of Olsen in further view of Vichare does not explicitly disclose the following limitation, however,

Yokel teaches a first computing device associated with a customer (see; par. [0021] of Yokel teaches a computer used by a customer and representative), and
 	a server configured to perform steps comprising: (see; par. [0021] of Yokel teaches the use of a server).
generating appointment information for the customer and the recommended sales associate (see; par. [0052] and par. [0059] of Yokel teaches the generating of an appointment for a customer with a recommended service associate).
sending the appointment information to a second computing device corresponding to the recommended sales associate (see; par. [0052] and par. [0059] of Yokel teaches notifying a customer and service associate of an appointment determined by the recommendation function).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Olsen teaches multi-tier channel partner management for recurring revenue of sales including assigning correct associates based on analyzed sales metric data and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Vichare teaches information handling for operating a performance optimization system using machine learning for managing needed accuracy of data for multiple industries and as it is comparable in certain respects to Amano, Koister, and Olsen which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yokel teaches the sharing of customer support information to assist customers with issues including sales and as it is comparable in certain respects to Amano, Koister, Olsen, and Vichare which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano, Koister, Olsen, and Vichare discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano, Koister, Olsen, and Vichare fails to disclose a first computing device associated with a customer, a server configured to perform steps comprising, generating appointment information for the customer and the recommended sales associate, and sending the appointment information to a second computing device corresponding to the recommended sales associate.

Yokel discloses a first computing device associated with a customer, a server configured to perform steps comprising, generating appointment information for the customer and the recommended sales associate, and sending the appointment information to a second computing device corresponding to the recommended sales associate.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano, Koister, Olsen, and Vichare a first computing device associated with a customer, a server configured to perform steps comprising, generating appointment information for the customer and the recommended sales associate, and sending the appointment information to a second computing device corresponding to the recommended sales associate as taught by Yokel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, Olsen, Vichare and Yokel teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.

Amano in view of Koister in further view of Olsen in further view of Vichare in further view of Yokel does not explicitly disclose the following limitation, however,

Nathenson teaches receiving, from the first computing device, customer information comprising demographic characteristics of the customer (see; par. [0116] of Nathenson teaches information about a customer includes demographic data), and
determining sales associate information corresponding to a plurality of sales associates within a geographic region, wherein the geographic region is associated with the customer (see; par. [0105]-[0107] of Nathenson teaches determining sales information based on location and sales data including par. [0116] demographics of the customer).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Olsen teaches multi-tier channel partner management for recurring revenue of sales including assigning correct associates based on analyzed sales metric data and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Vichare teaches information handling for operating a performance optimization system using machine learning for managing needed accuracy of data for multiple industries and as it is comparable in certain respects to Amano, Koister, and Olsen which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yokel teaches the sharing of customer support information to assist customers with issues including sales and as it is comparable in certain respects to Amano, Koister, Olsen, and Vichare which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Nathenson teaches leveraging customer and company data to generate a recommendation and other forms of interactions with customers and as it is comparable in certain respects to Amano, Koister, Olsen, Vichare and Yokel which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano, Koister, Olsen, Vichare and Yokel discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano, Koister, Olsen, Vichare and Yokel fails to disclose receiving, from the first computing device, customer information comprising demographic characteristics of the customer, and determining sales associate information corresponding to a plurality of sales associates within a geographic region, wherein the geographic region is associated with the customer.

Nathenson discloses receiving, from the first computing device, customer information comprising demographic characteristics of the customer, and determining sales associate information corresponding to a plurality of sales associates within a geographic region, wherein the geographic region is associated with the customer.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano, Koister, Olsen, Vichare and Yokel receiving, from the first computing device, customer information comprising demographic characteristics of the customer, and determining sales associate information corresponding to a plurality of sales associates within a geographic region, wherein the geographic region is associated with the customer as taught by Nathenson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, Olsen, Vichare, Yokel and Nathenson teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 12, see discussion of claim 11 above, while Amano in view of Koister in further view of Olsen in further view of Vichare in further view of Yokel in further view of Nathenson teaches the system above, Amano further disclose the following limitation, 

determining a second recommended sales associate, based on the machine learning model, wherein the machine learning model further takes (see; col. 9, lines (7-18) of Amano teaches a learning method (i.e. machine learning) utilizing training, that uses col. 4, lines (4-15) sales representative data, col. 3, line (55) – 4, line (3) customer data, col. 14, line (60) – col. 15, line (3) product information in the form of automobile data, col. 5, lines (53-62) sales data, col. 9, lines (55-62) customer satisfaction data, as well as col. 10, lines (46-59) profile data providing profile action data).

Amano does not explicitly disclose the following limitation, however,

Koister teaches receiving vehicle information indicating features of a vehicle desired by the customer (see; par. [0040] of Koister teaches determining vehicle information using an on demand database that have information regarding styles and features), and
as input the vehicle information (see; par. [0040] of Koister teaches determining vehicle information regarding styles and features is input by the customer).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano discloses the collecting customer service representative data as well as customer data in order to determine the provide support.  However, Amano fails to disclose receiving vehicle information indicating features of a vehicle desired by the customer, and as input the vehicle information.

Koister discloses receiving vehicle information indicating features of a vehicle desired by the customer, and as input the vehicle information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano receiving vehicle information indicating features of a vehicle desired by the customer, and as input the vehicle information as taught by Koister since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.

Amano in view of Koister does not explicitly disclose the following limitations however,

Olsen teaches clustering machine learning model (see; par [0028] of Olsen utilizing customer specific dimension and metrics, par. [0104] in a clustering approach of a machine learning model an analysis incorporating, par. [0060] a single recurring revenue sale (i.e. first metric) or collection of sales opportunities (i.e. second metric) to determine a recommendation of a sales associate).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Olsen teaches multi-tier channel partner management for recurring revenue of sales including assigning correct associates based on analyzed sales metric data and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano and Koister discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano and Koister fails to disclose clustering machine learning model.

Olsen discloses clustering machine learning model.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano and Koister clustering machine learning model as taught by Yokel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano and Koister, and Olsen teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 13, see discussion of claim 11 above, while Amano in view of Koister in further view of Olsen in further view of Vinchare in further view of Yokel in further view of Nathenson teaches the system above, Amano further disclose the following limitation, 

the sales associate information indicates a level of dealership satisfaction achieved by a sales associate of the plurality of sales associates (see; Figure 4, col. 9, line (32) – col. 10, line (14) of Amano teaches the determining optimum action (i.e. highest ranked sales representative) where the sales representative to assign based on collected information including, col. 7, lines (36-54) of Amano teaches determining a sales measure linked to customer profile data, using col. 9, lines (7-18) of a learning method (i.e. machine learning) utilizing training, including when the sales take place with regard to col. 14, line (660) – col. 15, line (3) the sale of an automobile where automobiles are sold (i.e. dealership)).


	Referring to Claim 14, see discussion of claim 11 above, while Amano in view of Koister in further view of Olsen in further view of Vichare in further view of Yokel in further view of Nathenson teaches the system above, Amano further disclose the following limitation, 

the sales associate information indicates an average level of customer satisfaction corresponding to a sales associate of the plurality of sales associates (see; col. 4, lines (4-15) of Anamo teaches determining a degree of satisfaction of the customer with a sales representative (i.e. this is viewed as determining a level of customer satisfaction)).


	Referring to Claim 15, see discussion of claim 11 above, while Amano in view of Koister in further view of Olsen in further view of Vichare in further view of Yokel in further view of Nathenson teaches the system above, Amano further disclose the following limitation,

	generating a second recommended sales associate, wherein the machine learning model further takes as input (see; col. 9, lines (7-18) of Amano teaches a learning method (i.e. machine learning) utilizing training, that uses col. 4, lines (4-15) sales representative data, col. 3, line (55) – 4, line (3) customer data, col. 14, line (60) – col. 15, line (3) product information in the form of automobile data, col. 5, lines (53-62) sales data, col. 9, lines (55-62) customer satisfaction data, as well as col. 10, lines (46-59) profile data providing profile action data).

Amano does not explicitly disclose the following limitations, however,

Koister teaches receiving, from the second computing device, vehicle information corresponding to the customer (see; par. [0040] of Koister teaches determining vehicle information using an on-demand database that have information regarding styles and features), 

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano discloses the collecting customer service representative data as well as customer data in order to determine the provide support.  However, Amano fails to disclose receiving vehicle information indicating features of a vehicle desired by the customer, and as input the vehicle information.

Koister discloses receiving vehicle information indicating features of a vehicle desired by the customer, and as input the vehicle information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano receiving vehicle information indicating features of a vehicle desired by the customer, and as input the vehicle information as taught by Koister since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.

Amano in view of Koister does not explicitly disclose the following limitations however,

Olsen teaches clustering machine learning model (see; par [0028] of Olsen utilizing customer specific dimension and metrics, par. [0104] in a clustering approach of a machine learning model an analysis incorporating, par. [0060] a single recurring revenue sale (i.e. first metric) or collection of sales opportunities (i.e. second metric) to determine a recommendation of a sales associate).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Olsen teaches multi-tier channel partner management for recurring revenue of sales including assigning correct associates based on analyzed sales metric data and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano and Koister discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano and Koister fails to disclose clustering machine learning model.

Olsen discloses clustering machine learning model.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano and Koister clustering machine learning model as taught by Yokel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano and Koister, and Olsen teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 16, see discussion of claim 11 above, while Amano in view of Koister in further view of Olsen in further view of Vichare in further view of Yokel in further view of Nathenson teaches the system above, Amano further disclose the following limitation,

Determining, based on the machine learning model, a ranking of a set of sales associates corresponding to the dealership at which the recommended sales associate is employed, wherein the ranking indicates a level of customer compatibility with each sales associate within the set of sales associates (see; col. 9, lines (55-62) of Amano teaches a measurement of sales data linked to sales representatives including customer satisfaction data, col. 5, lines (19-29) in order to determine an optimum sales representative for sale (i.e. the optimum would be the highest ranked person for the sales of the product, Figure 4, col. 9, line (32) – col. 10, line (14) the determining optimum action (i.e. highest ranked sales representative) where the sales representative to assign based on collected information including, col. 7, lines (36-54) of Amano teaches determining a sales measure linked to customer profile data, using col. 9, lines (7-18) of a learning method (i.e. machine learning) utilizing training).

Amano in view of Koister does not explicitly disclose the following limitation, however,

Olsen teaches clustering machine learning model (see; par. [0104] of Olsen teaches using a clustering function in a machine learning model).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Olsen teaches multi-tier channel partner management for recurring revenue of sales including assigning correct associates based on analyzed sales metric data and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano and Koister discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano and Koister fails to disclose clustering machine learning model.

Olsen discloses clustering machine learning model.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano and Koister clustering machine learning model as taught by Olsen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, and Olsen teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.

Amano in view of Koister in further view of Olsen in further view of Vichare does not explicitly disclose the following limitation, however,

Yokel discloses sending the ranking to the second computing device (see; par. [0059] and par. [0052] of Yokel teaches sending a communication to the service representative that best matches the need of the customer (i.e. ranked highest)).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Olsen teaches multi-tier channel partner management for recurring revenue of sales including assigning correct associates based on analyzed sales metric data and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Vichare teaches information handling for operating a performance optimization system using machine learning for managing needed accuracy of data for multiple industries and as it is comparable in certain respects to Amano, Koister, and Olsen which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yokel teaches the sharing of customer support information to assist customers with issues including sales and as it is comparable in certain respects to Amano, Koister, Olsen, and Vichare which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano, Koister, Olsen, and Vichare discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano, Koister, Olsen, and Vichare fails to disclose sending the ranking to the second computing device.

Yokel discloses sending the ranking to the second computing device.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano, Koister, Olsen, and Vichare sending the ranking to the second computing device as taught by Yokel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, Olsen, Vichare and Yokel teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 17, see discussion of claim 11 above, while Amano in view of Koister in further view of Olsen in further view of Yokel in further view of Nathenson teaches the system above, Amano does not explicitly disclose the following limitation, however,

Koister teaches the customer information further comprises vehicle browsing history corresponding to the customer (see; par. [0034] of Koister teaches the utilizing of consumer online browsing data (i.e. history) related to vehicles in a dealership).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano discloses the collecting customer service representative data as well as customer data in order to determine the provide support.  However, Amano fails to disclose the customer information further comprises vehicle browsing history corresponding to the customer.

Koister discloses the customer information further comprises vehicle browsing history corresponding to the customer.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano the customer information further comprises vehicle browsing history corresponding to the customer as taught by Koister since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.



	Referring to Claim 18, see discussion of claim 11 above, while Amano in view of Koister in further view of Olsen in further view of Vichare in further view of Yokel in further view of Nathenson teaches the system above, Amano further disclose the following limitation,

the sales associate information comprises a performance metric for each sales associate of the plurality of sales associates, wherein the performance metric is based on an average customer satisfaction level achieved with historical customers (see; col. 9, lines (55-62) of Amano teaches a measurement of sales data linked to sales representatives including customer satisfaction data, col. 5, lines (19-29) in order to determine an optimum sales representative for sale (i.e. the optimum would be the highest ranked person for the sales of the product, Figure 4, col. 9, line (32) – col. 10, line (14) the determining optimum action (i.e. highest ranked sales representative) where the sales representative to assign based on collected information including, col. 3, lines (32-45) and is additionally based on historically collected data).


	Referring to Claim 19, see discussion of claim 11 above, while Amano in view of Koister in further view of Olsen in further view of Vichare in further view of Yokel in further view of Nathenson teaches the system above, Amano in view of Koister in further view of Olsen in further view of Vichare does not explicitly disclose the following limitation, however,

Yokel discloses the appointment information comprises a description of the recommended sales associate (see; par. [0048] of Yokel teaches give customer options to agree or reject the recommended representative based on disclosed information).

The Examiner notes that Amano teaches estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  Specifically, Amano discloses generating including training data acquiring attribute information in order to determine a sales representative for a given customer and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Koister teaches implementing a compositional recommender framework in multiple settings including dealerships to help customers and as it is comparable in certain respects to Amano which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Olsen teaches multi-tier channel partner management for recurring revenue of sales including assigning correct associates based on analyzed sales metric data and as it is comparable in certain respects to Amano and Koister which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Vichare teaches information handling for operating a performance optimization system using machine learning for managing needed accuracy of data for multiple industries and as it is comparable in certain respects to Amano, Koister, and Olsen which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yokel teaches the sharing of customer support information to assist customers with issues including sales and as it is comparable in certain respects to Amano, Koister, Olsen, and Vichare which sharing of customer support information to assist customers with issues including sales as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Amano, Koister, Olsen, and Vichare discloses estimation model for estimating an attribute of an unknown customer in order to choose an optimum sales representative.  However, Amano, Koister, Olsen, and Vichare fails to disclose the appointment information comprises a description of the recommended sales associate.

Yokel discloses the appointment information comprises a description of the recommended sales associate.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Amano, Koister, Olsen, and Vichare the appointment information comprises a description of the recommended sales associate as taught by Yokel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Amano, Koister, Olsen, Vichare and Yokel teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 20, Amano in view of Koister in further view of Olsen in further view of Vichare in further view of Yokel in further view of Nathenson teaches a one or more non-transitory computer readable media storing instructions.  Claim 20 recites the same or similar limitations as those addressed above in claim 11, Claim 20 is therefore rejected for the same reasons as set forth above in claim 11.

Referring to Claim 21, see discussion of claim 20 above, while Amano in view of Koister in further view of Olsen in further view of Vichare in further view of Yokel in further view of Nathenson teaches the non-transitory computer readable media above, Amano further disclose the following limitation,

	training the machine learning model using customer data, vehicle data, sales association data, and completed sale data (see; col. 9, lines (7-18) of Amano teaches a learning method (i.e. machine learning) utilizing training, that uses col. 4, lines (4-15) sales representative data, col. 3, line (55) – 4, line (3) customer data, col. 14, line (60) – col. 15, line (3) product information in the form of automobile data, col. 5, lines (53-62) sales data, col. 9, lines (55-62) customer satisfaction data, as well as col. 10, lines (46-59) profile data providing profile action data).

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Pardeshi et al. (U.S. Patent Publication 2021/0086089 A1) discloses a player analysis using one or more neural networks.
Naaman et al. (U.S. Patent Publication 2020/0311561 A1) discloses modifying artificial intelligence models using model fragments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623